In a proceeding to invalidate petitions designating the respondents-respondents as candidates in the Conservative Party Primary Election to be held on September 10,1981 for the public offices of Town Supervisor, Councilman et al., for the Town of Riverhead, the appeal is from a judgment of the Supreme Court, Suffolk *894County (Gerard, J.), dated August 20, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioners-appellants lack standing to challenge the petitions of the respondent candidates since petitioners are not members of the Conservative Party and therefore do not qualify as “aggrieved candidates” pursuant to section 16-102 of the Election Law (see Matter of Wydler v Cristenfeld, 35 NY2d 719). In any event, we have reviewed petitioners’ other contentions and find them to be without merit. Mollen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.